Case: 20-40689     Document: 00516387127         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 8, 2022
                                  No. 20-40689
                                                                    Lyle W. Cayce
                                                                         Clerk

   Coy L. White,

                                                           Plaintiff—Appellant,

                                       versus

   Sharon Hayden, CMA; Daniel Gipson, CMA; Jamie
   Martin, N.P.; Leslie Pickens, R.N.; Linda L. Walden, D.O.;
   Jammie Barker, R.N.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:19-CV-113


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Coy White, Texas prisoner # 1478786, moves to appeal in forma
   pauperis (IFP) from the dismissal of his 42 U.S.C. § 1983 complaint for
   failure to state a claim of deliberate indifference to serious medical needs.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40689      Document: 00516387127          Page: 2     Date Filed: 07/08/2022




                                    No. 20-40689


   The district court applied the correct legal standard and concluded that,
   when White’s pleadings were liberally construed and his factual allegations
   accepted as true, he had not stated a claim of deliberate indifference. White’s
   repeated and conclusional assertions that he alleged enough to satisfy the
   pleading requirement of Federal Rule of Civil Procedure 8 does not provide
   a nonfrivolous issue for appeal. See McGarrah v. Alford, 783 F.3d 584, 584
   (5th Cir. 2015). Accordingly, the IFP motion is DENIED and the appeal is
   DISMISSED as frivolous. See id.; Baugh v. Taylor, 117 F.3d 197, 202 n.24
   (5th Cir. 1997); 5th Cir. R. 42.2. White’s motion to appoint appellate
   counsel is also DENIED.
          This dismissal as frivolous and the district court’s dismissal for failure
   to state a claim each count as a strike under 28 U.S.C. § 1915(g). See
   McGarrah, 783 F.3d at 584. White is WARNED that if he accumulates three
   strikes he will be “barred from proceeding IFP in any civil action or appeal
   filed while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury.” Id.; § 1915(g).




                                          2